Exhibit 10.26

August 17, 2006



[Name]
[Title]
The Medicines Company
8 Campus Drive
Parsippany, NJ 07054

Dear [Name]:

This letter agreement amends and restates in its entirety the letter agreement
between you and The Medicines Company (the “Company”) dated December 21, 2005
regarding the subject matter hereof.

In recognition of and as an incentive to induce you to maintain your continued
commitment to the Company, the Company agrees, on the terms and subject to the
conditions set forth in this letter (this “Agreement”), as follows:

1.                                       As used herein, the following terms
shall have the following meanings:

1.1                                 “Cause” shall mean (i) conviction of (or the
entry of a guilty plea or plea of nolo contendere to) any felony or any crime
involving moral turpitude or dishonesty; (ii) participation in a fraud or act of
dishonesty against the Company or any of its affiliates; (iii) willful and
material breach of the Company’s or any of its affiliates’ policies; (iv)
intentional and material damage to the Company’s or any of its affiliates’
property;  (v) materially unsatisfactory performance of your key duties,
responsibilities or objectives, unless such unsatisfactory performance is cured
within ninety (90) days after written notice; provided, however, that such
opportunity to cure shall not be required where, in the Company’s determination,
such unsatisfactory performance is not capable of cure; or (vi) material breach
of your confidentiality obligations or duties under your non-disclosure,
non-competition or other similar agreement with the Company or any of its
affiliates.


--------------------------------------------------------------------------------


1.2                                 “Change in Control Event” means:

(i)                                     any sale or transfer of all or
substantially all of the assets of the

Company to another corporation or entity, or any merger, consolidation or
reorganization of the Company into or with another corporation or entity, with
the result that, upon conclusion of the transaction, the voting securities of
the Company immediately prior thereto do not represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the continuing or surviving entity of such merger, consolidation or
reorganization; or

(ii)                                a disclosure that any person (as the term
“person” is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act),
other than (A) any shareholder who, prior to the Company becoming subject to the
reporting requirements of Section 13 of the Exchange Act, previously held at
least 30% of the combined voting power of outstanding voting securities of the
Company, (B) the Company, or (C) any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, has become the beneficial owner (as the term
“beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation thereto under the Exchange Act) of securities representing 30% or
more of the combined voting power of the then outstanding voting securities of
the Company; or

(iii)                               such time as individuals who as of the date
hereof constitute the Board of Directors of the Company, and any new director

2


--------------------------------------------------------------------------------


(other than a director designated by a person who has entered into an agreement
with the Company to effect any transaction described in clause (i) or (ii) of
this section) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were either directors at the beginning of the
period or whose election or whose nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors; or

(iv)                              the liquidation or dissolution of the Company.

1.3                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

1.4                                 “Good Reason” shall mean the Company’s
taking any of the following actions, which actions shall not have been cured
within a 30-day period following written notice by you: (A) the principal place
of the performance of your responsibilities is changed to a location outside of
a 30 mile radius from the Principal Location; (B) there is a material reduction
in your responsibilities as of the date hereof without Cause; (C) there is a
material reduction in your annual base salary as of the date hereof, unless such
reduction is applicable generally to other employees in your grade level;
provided, however, that if such reduction is in an amount greater than ten
percent (10%) of your annual base salary as of the date hereof, then such
reduction shall constitute Good Reason (unless cured as set forth herein) even
if it is applicable generally to other employees in your grade level; (D) there
is a material reduction in your benefits, bonus eligibility or equity
eligibility as of the date hereof, unless such material reduction is also
applicable to other employees in your grade level;  or (E) there is a material
breach of the Company’s obligations to you.

3


--------------------------------------------------------------------------------


1.5                                 “Principal Location” shall mean the
principal place of the performance of your responsibilities on the date hereof.

1.6                                 “Termination Date” shall mean the date on
which the termination of your employment shall become effective.

1.7                                 “Termination Event” shall mean the
termination of your employment during the one-year period following the date of
the consummation of a Change in Control Event (i) by the Company without Cause;
or (ii) by you upon written notice given promptly after the Company’s taking any
action that constitutes Good Reason.

2.                                       If the Company terminates your
employment other than for Cause, or if you terminate your employment for Good
Reason other than as provided in Section 3 hereof, and a Change in Control Event
has not been consummated prior to such termination,  subject to Sections 5, 6
and 7 hereof, the Company will pay to you, and you will be entitled to receive:

(i)                             on the Termination Date,  in a lump sum, an
amount equal to one (1) year of your then current annual base salary, and

(ii)                          for a period of twelve (12) months after the
Termination Date, reimbursement of COBRA health care premiums actually paid by
you and payment by the Company for reasonable outplacement assistance of your
choosing; provided that the payments provided in this Section 2 (ii) shall
terminate upon your commencing employment with a new employer, and

(iii)                       accelerated vesting, effective on the Termination
Date, of stock options previously granted to you which would have vested

4


--------------------------------------------------------------------------------


within one (1) year after the Termination Date (assuming that you had continued
to be employed by the Company during such one (1) year period).

3.                                       If you terminate your employment for
Good Reason as a result of the Company taking the action described in item (C)
of the definition of Good Reason, and a Change in Control Event has not been
consummated prior to such termination, subject to Sections 5, 6 and 7 hereof,
the Company will pay to you, and you will be entitled to receive:

(i)                                     on the Termination Date,  in a lump sum,
an amount equal to six (6) months of your then current annual base salary, and

(ii)                                  for a period of twelve (12) months after
the Termination Date, reimbursement of COBRA health care premiums actually paid
by you and payment by the Company for reasonable outplacement assistance of your
choosing; provided that the payments provided in this Section 2 (ii) shall
terminate upon your commencing employment with a new employer, and

(iii)                               accelerated vesting, effective on the
Termination Date, of stock options previously granted to you which would have
vested within six (6) months after the Termination Date (assuming that you had
continued to be employed by the Company during such six (6) month period).

4.                                       If a Termination Event occurs, subject
to Sections  5, 6 and 7 hereof, the Company will pay to you, and you will be
entitled to receive:

(i)                                   on the Termination Date, in a lump sum, an
amount equal to the sum of (A) one (1) year of your then current annual base
salary, plus (B) an amount equal to forty percent (40%) of your

5


--------------------------------------------------------------------------------


                                                then current annual base salary
(in lieu of any other bonus payment payable for the year in which termination
occurs), and

(ii)                                  for a period of twelve (12) months after
the Termination Date, reimbursement of COBRA health care premiums actually paid
by you and payment by the Company for reasonable outplacement assistance of your
choosing; provided that the payments provided in this Section 3 (ii) shall
terminate upon your commencing employment with a new employer, and

(iii)                               accelerated vesting, effective on the
Termination Date, of all stock options previously granted to you.

5.                                          (a)          In addition to any
other amounts that may be payable to you hereunder, in the event of the
termination of your employment with the Company for any reason, the Company will
pay you (or in the case of death, your spouse and, in the event you have no
spouse, your estate), your base salary earned but not yet paid through the
Termination Date, any vacation pay accrued through the Termination Date payable
pursuant to the Company’s policies in effect from time to time, any unreimbursed
business expenses incurred through the Termination Date pursuant to the
Company’s policies in effect from time to time, and (except if the Company
terminates your employment for Cause), any bonus earned but not yet paid prior
to your Termination Date.

(b)                                 The Company may withhold from any and all
amounts payable under this Agreement such federal, state and local taxes as may
be required to be withheld pursuant to applicable law or regulation. Upon your
termination of employment from

6


--------------------------------------------------------------------------------


                                                the Company, the Company may
also offset amounts that you owe to the Company against any amounts payable to
you hereunder.

(c)                                  If your employment is terminated for any
reason, you are not required to seek other employment or attempt in any way to
reduce any amounts payable to you under this Agreement, except with respect to
health coverage and outplacement as provided under Sections 2 (ii), 3 (ii) and 4
(ii) hereof.

6.                                           In order to receive the payments
and benefits provided in this Agreement, you will be required to execute,
effective as of the Termination Date, a general release in favor of the Company,
in form and substance reasonably satisfactory to the Company.

7.                                          (a)                              
Any provision in this Agreement (or any agreement or arrangement referenced
herein) that is inconsistent with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
issued or to be issued by the Department of the Treasury thereunder (“Section
409A”), including the timing of any payment, shall be promptly amended in a
manner mutually agreed to by the parties hereto in good faith in order to
attempt to avoid triggering adverse tax consequences to you under Section 409A.

 

(b)                                 In the event any payment that is either
received by you or paid by the Company on your behalf, or any property or any
other benefit provided to you under this Agreement or under any other plan,
arrangement or agreement with the Company or any other person whose payments,
property or benefits are treated as contingent on a change of ownership or
control of

7


--------------------------------------------------------------------------------


                                                the Company (or in the ownership
of a substantial portion of the assets of the Company) or of any person
affiliated with the Company or such person (but only if such payment or other
property or benefit is in connection with your employment by the Company)
(collectively, the “Company Payments”), will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (or any successor provision and any
similar tax that may hereafter be imposed by any taxing authority), the amount
of the Company Payments shall be automatically reduced to an amount that is one
dollar less than an amount that would be subject to the Excise Tax; provided,
however, that the reduction shall occur only if the reduced Company Payments
(after taking into account further reductions for applicable federal, state and
local income, social security and other taxes) would be greater than the
unreduced Company Payments minus (i) the Excise Tax payable with respect to such
Company Payments, and (ii) all applicable federal, state and local income,
social security and other taxes on such Company Payments.

8.                                       By signing this Agreement, you
acknowledge and reaffirm your obligation to keep confidential all non-public
information concerning the Company which you acquired during the course of your
employment with the Company, as stated more fully in the Invention and
Non-Disclosure Agreement, and your obligations not to compete with the Company
or to solicit or hire employees of the Company, as stated more fully in the
Non-Competition and Non-Solicitation Agreement, both of which agreements you
executed at the inception of your employment and which remain in full force and
effect following the termination of your employment.

8


--------------------------------------------------------------------------------


9.                                   No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
hereto.

10.                               This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  This Agreement is assignable by the Company only to an entity that is
owned, directly or indirectly, in whole or in part by the Company or by any
successor to the Company or an acquirer of all or substantially all of the
assets of the Company.

Please indicate your acceptance of and agreement to the foregoing by executing
the enclosed copy of this letter where indicated and returning it to me.

Very truly yours,

 

 

 

 

 

THE MEDICINES COMPANY

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

9


--------------------------------------------------------------------------------